Crenshaw, J.
The error relied on in this case is, that on the trial in the Court below, the presiding Judge excluded from the jury the exemplification of a judgment obtained in Kentucky, on the ground that the Judge who certified the record, did not state in his certificate that the Clerk who attested the record, was Clerk at the date of his attestation.
The statute of the United States, passed May 1790, provides “ that the records and judicial proceedings of the Courts of any State shall be proved or admitted in any other Court within the United States, by the attestation of the Clerk, and the seal of the Court annexed, if there be a seal, together with a certificate of the Judge, Chief Justice, or presiding magistrate, as the case may be, that the said attestation is in due form.”
The statute requires the Judge to certify nothing more, than that the attestation of the Clerk is in duo form. It does not require him to certify that the Clerk wras Clerk at the date of his attestation, or at any other time; though it is difficult for the Judge to certify without shewing that he is Clerk.
We are therefore of opinion that the Circuit Court erred in excluding the exemplification, and that for this error the judgment must be reversed and the cause remanded.
We are' aware that in this adjudication, we are overruling a principle of decision settled in tho case *51of Johnson vs. Howe's administrators, at the July term of this Court in 1829.a In that case the judgment of affirmance was predicated on-two grounds. 1st. That it did not appear from the Judge’s certificate that he was presiding Judge or magistrate of the Court from .which the exemplification was taken, and 2d. That he did not certify that the Clerk -was Clerk at the date of his attestation.
The judgment was affirmed mainly on the first— and on the 2d ground as well as I remember, there was but a mere majority for affirming. And if I concurred, being now convinced of my error, I should have no hesitation in. departing from that rule of decision, and adhering to what I now believe the law to be.
Judges Tayi.ou & Wiitth, not sitting. Lipscomb, C. J; dissenting;.

 2 Stew. 27.